Citation Nr: 1230517	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO. 09-28 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In an April 2011 decision, the Board granted an increased rating from 30 percent to 70 percent for PTSD in connection with this appeal. By an Order of the Court of Appeals for Veteran's Claims dated in January 2012, the decision of the Board was left to stand, except for that part of the decision that did not discuss whether the Board has jurisdiction over the Veteran's raised claim for a TDIU. A January 2009 VA examiner had found that the Veteran was unemployed by reason of his PTSD.

In consideration of the Court's Order, the Board now finds that it has jurisdiction of the Veteran's claim for a TDIU, for the reason that the claim is part and parcel of the claim for an increased rating for PTSD that was before the Board in April 2011. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.

The Board now adjudicates the Veteran's claim for service connection for a TDIU, on the merits, directly below.


FINDINGS OF FACT

1. For the full pendency of the Veteran's claim for a TDIU, beginning from the claimed onset of unemployability in May 2006, the Veteran has been unemployable by reason of service-connected disabilities, consisting of PTSD, coronary artery disease, a healed fracture of the right first metatarsal, a right thumb boutonniere deformity with favorable ankylosis, tinnitus, a tender scar of the left shoulder, and bilateral hearing loss; all service-connected disabilities were incurred in action.

2. Under VA laws and regulations, the percentage schedular criteria for a TDIU are met; the combined rating of disabilities incurred in action has been at least 70 percent from May 1, 2006, forward.


CONCLUSIONS OF LAW

The criteria for a TDIU, effective from May 1, 2006, as claimed by the Veteran, are met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board finds that the evidence is at least in equipoise to demonstrate that the Veteran is unable to procure or maintain a substantially gainful occupation as a result of his service-connected disabilities. Accordingly, the Board grants the Veteran's claim for a TDIU.
 
The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed in detail below, sufficient evidence is of record to grant the Veteran's claim for a TDIU. Therefore, no further notice or development is needed with respect to this matter. 


Merits of the Claim

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the  rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).

The ability to overcome the handicap of disability varies widely among individuals. The rating, however, is based primarily upon the  average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual  success in overcoming it. However, full consideration must be given to  unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effect of combinations of disability. Total disability will be considered to exist when there is present any  impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided, that permanent total disability shall be taken to exist when  the impairment is reasonably certain to continue throughout the life of the disabled person. The following will be considered to be permanent total disability: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden. Other total disability ratings are scheduled in the various bodily systems of this schedule. 38 C.F.R. § 4.15.

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the veteran resides. Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991). This suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. Moore, 1 Vet. App. at 358. The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed. See Van Hoose v. Brown, 4 Vet. App. 361 (1993). A TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Id. (citing 38 C.F.R. §§ 4.1, 4.15).

A TDIU requires that the veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or nonservice-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships. 

A GAF of 71 to 80 is assigned if symptoms are transient and expectable reactions to psychosocial stressors defined as mild symptoms (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994). 

According to a November 2007 VA psychiatric diagnostic assessment, the Veteran complained of auditory and visual hallucinations with combat-related content, intrusive memories, nightmares, isolation, exaggerated startle response, hypervigilance, insomnia, irritability, and difficulty concentrating. Although the Veteran did not report present suicidal or homicidal ideation, a previous notation indicated such thoughts as to suicide. It was noted that the Veteran displayed "undercontrol of anger expression" as a limitation or barrier to symptom improvement. The diagnosis was chronic combat-related PTSD. A GAF score of 32 was assigned. 

The Veteran noted on VA evaluation in December 2007 that he worked as a truck driver but did not work on a regular basis. He had symptoms similar to those reported in November 2007. The Veteran reported that he had flashbacks while driving; that he was hypervigilant to unexpected and loud noises and that he was easily irritated. He reported "limited" social functioning and that he slept most of the day and was only able to sleep at night for approximately two hours. On mental status evaluation, he was adequately groomed, he was alert and oriented, his speech was coherent and goal directed, and no delusions were reported. Short-term memory and concentration were somewhat impaired; his mood was dysphoric. He was described as hypervigilant. PTSD was diagnosed. The Veteran's GAF score was 50. The Veteran's PTSD was noted to interfere to a moderate degree with social and occupational functioning.

During a January 2009 VA examination, it was noted that while the Veteran was undergoing treatment for PTSD and was improving, he could not then or in the "foreseeable future" return to the workforce. The Veteran reported that he was unemployed because his PTSD prevented him from safely performing work as a driver. The Veteran stated that he had been married three times, and lived with his mother. He reported increasing social isolation and that he did not attend church, except for once attending a funeral where he experienced increased anxiety. He reported that he had stopped hunting and rid himself of firearms - the report also indicating that the Veteran had previously made a suicidal gesture with such a firearm. 

While on mental status evaluation, he was oriented, his speech pattern was described as inconsistent and rambled. He had occasional thoughts of suicide. The examiner noted the Veteran had chronic intense hyperarousal in various forms from a moderate to serious degree, and that he had exaggerated startle responses to loud and or unexpected noises and sudden and/or unexpected movements which occurred regularly. The examiner noted the Veteran had "complex sleep disturbances," which included sleeping for short periods of time and trouble returning to sleep. 

The examiner noted that the Veteran experienced an array of symptoms consistent with serious PTSD, including intrusive memories and nightmares, hyperarousal, hypervigilance, insomnia, social isolation, and psychic numbing. PTSD was diagnosed, and GAF was 50.

The January 2009 VA examiner opined that the Veteran had been unemployed for the past five years due to PTSD. The Board finds the VA examiner's medical opinion as to employability to be consistent with the results of examination and significantly probative. The Board notes however that the examiner did not have access to the claims file. Therefore, as to the period of unemployability, the Board finds more probative the December 2007 report of the Veteran, who had personal knowledge of his employment status, that he could not obtain full employment beginning in May 2006.

The treatment evidence, assigned GAF scores, and the opinion of the January 2009 VA examiner, are all competent and probative evidence to the effect that it is at least as likely as not the Veteran is unable to secure or maintain substantially gainful employment by reason of his service-connected PTSD.

Since the time of the Board's April 2011 decision granting a 70 percent rating for PTSD, the Veteran has additionally been granted service connection and a rating of 30 percent coronary artery disease status post myocardial infarction associated with herbicide exposure, effective from January 21, 1993.

The evidence tends to show that for the full pendency of the Veteran's claim for an increased rating for PTSD, the Veteran has been unemployable by reason of service-connected disabilities, which include PTSD, rated as 70 percent disabling; coronary artery disease, rated as 30 percent disabling; a healed fracture of the right first metatarsal, rated as 10 and then 20 percent disabling; a right thumb boutonniere deformity with favorable ankylosis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; a tender scar of the left shoulder, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.

Under VA laws and regulations, the Veteran is rated as 90 percent disabled due to service-connected disabilities from September 28, 2007, forward; 70 percent disabled from December 13, 1995, forward; and 60 percent disabling, from January 21, 1993, forward. See 38 C.F.R. § 4.25 (combined ratings table).

As a result, the schedular criteria for a TDIU are met for the full pendency of his claim. See 38 C..F.R. § 4.16. A review of August 1994 and subsequent VA examination reports reflects that all service-connected disability may be considered as "incurred in action" in Vietnam, and therefore are to be considered as a single disability for the purpose of determining whether the schedular criteria for a TDIU are met. See 38 C.F.R. § 4.16(a)(4).

A December 2007 VA examination report indicates that the Veteran was currently employed as a truck driver. However, in a formal December 2007 application for a TDIU, the Veteran indicated that he had not been able to work full time since May 2006, as result of the combination of his PTSD, his heart disability, and hearing loss disability. This is consistent with what the Veteran related at subsequent VA examinations. The Board accepts the Veteran's testimony from the Veteran as credible and consistent with the other evidence and medical opinions of record.

As the Veteran's heart disability has only recently been considered service-connected, but effective from January 21, 1993, establishing the date of informal claim for the Veteran's claim for a TDIU is a difficult matter, insofar as he did not have the opportunity to submit a claim for a TDIU to include based on his cardiovascular disability until February 2012, when the disability was adjudicated as service-connected. As the Veteran had prior to February 2012 claimed that he was unemployable back to May 2006 as a result of the combination of his service-connected PTSD and hearing loss, and his not yet service-connected heart disability, the Board will accept May 2006 as the date of informal claim for a TDIU. In this regard it is noted that that VA treatment records during the 2005 to 2006 time frame reflect complaints of chest pain as a manifestation of heart disease. The condition was described to him as potentially life-threatening when he declined immediate treatment and stated he had other business to attend to. See 38 C.F.R. § 3.157 (report of examination or hospitalization as claim for increase).

The medical opinion evidence is at least in equipoise as to whether the Veteran was unable to work for this full period as a result of his PTSD. The addition of his cardiovascular disability, post myocardial infarction, to this disability picture, as of February 2012, but effective from January 21, 1993, only heightens the extent to which the evidence shows the Veteran is unemployable as a result of service-connected disability.

The Board notes that the RO denied the Veteran's claim for a TDIU in June 2008; however, the Veteran's coronary artery disease status post myocardial infarction associated with herbicide exposure was not considered as service-connected at that time, while now it is considered as service connected since January 21, 1993, and the initial rating for the disorder is still within the period for appeal; and further, the Veteran's PTSD was only considered as 30 percent disabling at that point in time, while it is currently considered as 70 percent disabling from September 28, 2007, forward. The Board therefore considers the claim for a TDIU as now adjudicated as a new claim for a TDIU, but on a revised and new factual basis as to what conditions are service-connected and the overall severity of his service-connected disabilities. The continuing appeal for a higher rating for PTSD, and the fact that the initial rating for cardiovascular disability effective from January 21, 1993, is still within the one-year appeal period, are factors that the Board has considered in determining the scope of the appeal for a TDIU that is now within the Board's jurisdiction. Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, and affording all benefit of the doubt in favor of the Veteran, the Board finds that a TDIU, effective from May 1, 2006, is warranted. This is a full grant of the Veteran's claim for a TDIU, as reflected in his formal application for a TDIU received in December 2007.



ORDER

A TDIU is granted, effective from May 1, 2006.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


